By Judge Jane Marum Roush
This matter came on to be heard on November 12, 1993, on the plaintiff’s motion for a default judgment. Mr. Weed, counsel for the defendant, did not appear.
The defendant was served by posting on September 24, 1993. Accordingly, the defendant had twenty-one days in which to answer the suit or otherwise file “responsive pleadings” within the meaning of the rules of the Supreme Court of Virginia.
On October 18, 1993, the defendant filed a counterclaim. Other than the counterclaim, the defendant has filed no pleadings with this court. The plaintiff moved for a judgment by default.
The sole issue before the court is whether a counterclaim is a “pleading in response” within the meaning of Rule 3:5. In addition, the court has considered whether a counterclaim is “plead[ing] to a notice of motion for judgment” under Rule 3:17.
The court has considered the matter and concludes that a counterclaim is not a responsive pleading within the meaning of the cited rules. Therefore, the defendant is in default.